           Case 2:20-cr-00264-KJD-VCF Document 128 Filed 06/09/21 Page 1 of 1


1

2                                    UNITED STATES DISTRICT COURT
3                                           DISTRICT OF NEVADA
4                                                       ***
5     UNITED STATES OF AMERICA,
6                           Plaintiff,                     2:20-cr-00264-KJD-VCF
7     vs.                                                  ORDER
      AMELIO CHE MEDINA,
8
                            Defendant.
9
            Before the Court is Plaintiff’s Motion to Dismiss Counsel for the Defense, Attorney Dan Hill (ECF
10
     NO. 126).
11
            Dan Hill, Esq. was appointed as counsel of record for Amelio Che Medina on November 5, 2020.
12
     (ECF No. 73). Mr. Medina filed the instant motion on his own behalf. (ECF No. 126).
13
            Pursuant to Local Rule IA 11-6(a), “[a] party who has appeared by attorney cannot while so
14
     represented appear or act in the case. This means that once an attorney makes an appearance on behalf of
15
     a party, that party may not personally file a document with the court; all filings must thereafter be made
16
     by the attorney.” Defendant may not file a document on his own behalf. See Local Rule IA 11-6(a).
17
            Accordingly,
18
            IT IS HEREBY ORDERED that Plaintiff’s Motion to Dismiss Counsel for the Defense, Attorney
19
     Dan Hill (ECF NO. 126) is STRICKEN.
20
            The Clerk of Court is directed to STRIKE the Plaintiff’s Motion to Dismiss Counsel for the
21
     Defense, Attorney Dan Hill (ECF NO. 126) from the docket.
22
            DATED this 9th day of June, 2021.
23
                                                                 _________________________
24
                                                                 CAM FERENBACH
                                                                 UNITED STATES MAGISTRATE JUDGE
25
